DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (2017/0018232) in view of Tovchigrechko (US 2020/0160812), hereinafter referred to as “Tovch”.
Regarding claim 1, Nicholson discloses computer-implemented method comprising: 
displaying a frame (503-1, fig. 5) at a display device during a frame period (503, fig. 5), the display device having a plurality of individually-controllable illumination regions (see 103 in fig. 5 and para. 40); 

setting, for each illumination region, an illumination configuration to be applied by the display device for the illumination region during at least one of the frame period and a subsequent frame period based on the brightness representation for the corresponding region of the frame (para. 3, 55, 77-78 and fig. 4-5), wherein the setting illumination configuration includes specifying one or more of an illumination level of an illumination strobe or an illumination level of an illumination fill (para. 49, 3, Abstract; wherein pixels are driven to multiple intensity states resulting in desired brightnesses).
Nicholson fails to disclose wherein each brightness representation is based on at least two pixels.
Tovch discloses determining a brightness representation for each region of a plurality of regions of the frame (see 604, fig. 6), each brightness representation based on at least tow pixel values of an associated region of the frame (para. 57; wherein e.g. the image block contains two or more pixels illuminated by the single luminous element of the backlight array), and each region of the frame corresponding to an illumination region of the display device (para. 57, 56). Tovch further discloses setting, for each illumination region, an illumination configuration to be applied by the display device for the illumination region based  on the brightness representation for the corresponding region of the frame (610, fig. 6) wherein the setting illumination configuration includes specifying one or more of an illumination level of an illumination strobe or an illumination level of an illumination fill (610, fig. 6).

Regarding claim 2, Nicholson discloses wherein setting the illumination configuration to be applied by the display device for the illumination region comprises: determining a general illumination configuration for the frame; and modifying the general illumination configuration based on the brightness representation to determine the illumination configuration to be applied by the display device for the illumination region (para. 77-78 and fig. 4).  
Regarding claim 3, Nicholson discloses, wherein modifying the general illumination configuration includes identifying one or more modifications to be made to one or more of the illumination level, the duration, or the position of the illumination strobe or an illumination level of an illumination fill of the general illumination configuration based on the brightness representation (para. 77-78 and fig. 4).  
Regarding claim 4, Nicholson discloses wherein identifying the one or more modifications comprises at least one of:  - 62 -Attorney Docket Number: 1458-190003 [3] 
identifying the one or more modifications from an entry of a look-up table indexed based on the brightness representation (para. 94); 
identifying the one or more modifications from a software function using the brightness representation (para. 107); and 

Regarding claim 5, Nicholson discloses wherein modifying the general illumination configuration includes: 
responsive to the brightness representation indicating the region of the frame has a lower average brightness (404, fig. 4 and para. 68, 71), modifying the general illumination configuration to increase at least one of the illumination level or the duration of the illumination strobe and to decrease an illumination level of an illumination fill (407, fig. 4 and fig. 2); and 
responsive to the brightness representation indicating the region of the frame has a higher average brightness (403, fig. 4 and para. 68, 71), modifying the general illumination configuration to decrease at least one of the illumination level or the duration of the illumination strobe and to increase an illumination level of an illumination fill (405, fig. 4 and fig. 2).  
Regarding claim 6, Nicholson discloses wherein setting the illumination configuration to be applied by the display device for the illumination region comprises: generating an illumination configuration specific to the illumination region based on the brightness representation, the illumination configuration including at least one of the illumination level or duration for the illumination strobe and an illumination level for at least one illumination fill (see fig. 2, fig. 5 and para. 77-78).  
Claim 7 is rejected for the same reasons as claim 4.  
Regarding claim 8, Nicholson discloses wherein generating the illumination configuration specific to the illumination region comprises: 

responsive to the brightness representation indicating the region of the frame has a higher average brightness (403, fig. 4 and para. 68, 71), generating the illumination configuration to have an illumination strobe with at least one of a third illumination level and a second duration and an illumination fill with a fourth illumination level (405, fig. 4 and fig. 2), wherein at least one of: the first illumination level is greater than the third illumination level, the fourth illumination level is greater than the second illumination level, or the second duration is less than the first duration (405, fig. 4 and fig. 2).  
Regarding claim 9, Tovch discloses wherein determining a brightness representation for each region of a plurality of regions of the frame comprises: determining a histogram of pixel values for the region (para. 58-59); and determining the brightness representation for the region from the histogram (606-610 in fig. 6).  
Regarding claim 10, Tovch discloses wherein determining a brightness representation for each region of a plurality of regions of the frame comprises: determining the brightness representation for the region based on an average pixel value of the region (para. 57-59, for determining a luminous value for a portion of the image).
Claims 11-20 are rejected for the same reasons as stated above.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628